DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "114" have both been used to designate an element for mixing (See Fig. 1a and Figs. 9,10). 
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig 1a does not include “cooling means 5” and “agitating means 6” (see paragraph [0064], [0065], [0066] of PGPUB specification)
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reservoir 2 in Fig. 1a (see paragraph [0060], [0061] of PGPUB specification) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, claim 15 recites “filling the product into a reservoir” in line 10 and recites “a product containing tank” in line 25, and “the tank” in line 27, it is unclear if the product containing tank in line 25 and 27 is the same as or different from the reservoir recited in line 19. From the specification it appears they are the same (see PGpub specification [0013]). 
Regarding claim 15, claim 15 recites “the shelf life” in line 24. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, claim 26 recites “a package” in line 2 and “a packet” in line 4, it is unclear if the packet in line 4 is the same as or different from the package recited in line 2. The packet and package have been interpreted as the same, it appears “a package” should be changed to “a packet” in line 2 and, “a packet” in line 4 should be changed to “the packet”. 
Claim 26 recites the limitation "the preparation" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is meant by “the preparation”. The preparation has been interpreted as the packet. (PGPUB specification [0044] recites “a preparation packet”).  It appears the “the preparation” should be changed to “the packet”.
Regarding claim 26, claim 26 recites “providing the machine with a member for acquiring information from the member for retention” in line 11, it is unclear if this is the same information recited in line 4.  It is noted that line 4 recites “a member for retention of information about the shelf life of the product”. 
Regarding claim 26, claim 26 recites “such information” in line 13, it is unclear if this is the same information recited in line 4 or line 11 or different information. It is noted that lines 20-21 recite that the switching to the normal operating state is enabled by “acquisition of the information about the shelf life from the packet”.
Regarding claim 29, it is unclear what is meant by “when at the reaching of the end of the shelf life lacks a time lower than a preset value”. 
Regarding claim 32, claim 32 recites “filling the product into a reservoir” in line 10 and recites “a product containing tank” in line 28 and “the tank” in line 29. It is unclear if the product containing tank in line 28 and 29 is the same as or different from the reservoir recited in line 10. From the specification it appears they are the same (see PGpub specification [0013])
Regarding claim 33, and 34, claims 33 and 34 each recite “the product containing tank”. it is unclear if the product containing tank is the same as or different from the reservoir recited in line 19 of claim 15.
Claims 27-31 are rejected based on their dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 15, 26, 29 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas US 2003/0006281 in view of Cunha US 6,990,391 in view of Wiemer US 2011/0062183 in view of Brok WO 2011/031144 in view of Ames US 4,551,025 in view of Ugolini US 4,900,158 in view of Piucci US 6,811,059. 
Regarding claim 15, Thomas discloses a beverage production method comprising obtaining data that comprises identification information and shelf life information of a product that is a beverage (Figs. 3, 4, [0073], [0074], [0054]). Thomas teaches identifying the product based on the identification information ([0022], [0025]). Thomas discloses filling the product into a reservoir (reservoir/hopper of the dispensing machine) ([0007], [0016], [0028], [0055]).  
Claim 15 differs from Thomas in the recitation that the product is specifically a frozen confection or a beverage based on a frozen confection and that the product is cooled in the reservoir. It is noted that while Thomas discloses filling the hopper with a powder or liquid concentrate, Thomas also discloses that food material refilled into machines includes ready to drink products maintained under specialized storage conditions ([0006], claim 11) and that the product in the package can be a food product or a beverage forming product ([0022]).  It is noted that the limitation, “a beverage based on a frozen confection” is not seen to require that the product is a frozen beverage, but merely requires the product to be a beverage (frozen or unfrozen).
In any case, Cunha discloses a beverage production method comprising obtaining data that comprises identification information and shelf life information of a product that is a frozen confection or beverage based on a frozen confection (col. 1, lines 24-30, col. 2, lines 1-7, col. 6, lines 39-48), filling the product into a reservoir (bowl 20) and cooling the product in the reservoir (col. 5, lines 36-42). Cunha shows that products such as frozen confections (soft serve) or beverage based on a frozen confection (semi frozen liquid beverage/slush) are commonly supplied to the reservoir from packaging, cooled in a reservoir and dispensed from the reservoir.  It would have been obvious to one of ordinary skill in the art to modify the food product of Thomas to be a product that is a frozen confection or beverage based on a frozen confection and comprise a step of cooling the product in the reservoir as taught by Cunha 
Claim 15 differs from Thomas in view of Cunha in the recitation the method comprises setting a value of a shelf-life counter according to the shelf-life information and continuously decreasing the value of the shelf-life counter while a beverage preparation machine is in a product mode in which the machine is operable to dispense a portion of the product;
Wiemer teaches the concept of providing a controller that counts down the time equal to the shelf life and prevents dispensing when a shelf life is reached ([0077]). It would have been obvious to one of ordinary skill in the art to modify the method of Thomas to comprise setting a value of a shelf-life counter according to the shelf-life information and continuously decreasing the value of the shelf-life counter while a beverage preparation machine is in a product mode in which the machine is operable to dispense a portion of the product as suggested by Wiemer in order to provide an additional control means to improve the quality of the dispensed product.
Claim 15 differs from Thomas in view of Cunha in view of Wiemer in the recitation that the reservoir has an opening and a lockable lid configured for exposing or covering the opening; controlling a lock state of the lockable lid; in the product mode, unlocking the lockable lid for refilling the product into the reservoir if the product to be refilled is identified based on the identification information in further data obtained.
Brok discloses a dispensing machine comprising a reservoir and the reservoir has an opening and a lockable lid configured for exposing or covering the opening; controlling a lock state of the lockable lid; in a product mode, unlocking the lockable lid for refilling the product into the reservoir if the product to be refilled is identified based on the identification information in further data obtained (Fig. 11, Pg. 10, lines 1-13,20, Pg. 11, lines 9-10, 20-25). It would have been obvious to one of ordinary skill in the art to modify the reservoir of Thomas such that the reservoir has an opening and a lockable lid configured for exposing or covering the opening; controlling a lock state of the lockable lid; in the product mode, unlocking the lockable lid for refilling the product into the reservoir if the product to be refilled is identified based on the identification information in further data obtained as taught by Brok in order to further ensure that only product of desired quality is placed into the reservoir. 
Regarding the remaining limitations of claim 15, that the method comprises switching between (1) a standby state that inactivates at least one component selected from the group consisting of a cooling member and the shelf-life counter, (2) a normal operating state and (3) an end delivery state of the machine, the switching between the standby state and the normal operating state is enabled by acquisition of the shelf life information, the switching between the normal operation state and the end delivery state is controlled automatically by reaching the end of the shelf life, and the switching between the end delivery state and the standby state is enabled by removal of a product-containing tank from the machine for a time at least equal to a threshold value time that is predetermined to be suitable for washing the tank to indicate the tank has been cleaned, Thomas in view of Cunha in view of Wiemer in view of Brok has been relied on to teach this limitation as discussed below.
Thomas in view of Cunha in view of Wiemer in view of Brok necessarily teaches that there is a normal operating state and that there is an end delivery state (when product in the reservoir is expired the expired product must be removed). Therefore, the method of the prior art is seen to obviously teach that switching between a normal operating state and the end delivery state is controlled automatically by reaching the end of the shelf life.   
Referring to switching to a standby state, Ames teaches it was known to automatically switch to standby state when the machine is not being used, the standby state inactivates a cooling member (col. 6, lines 21-36, claim 1). It would have been obvious to modify the method of Thomas to comprise switching to a stand-by state and for purposes of saving energy as taught by Ames. 
Claim 15 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in the recitation that the method comprises switching between the standby state and the normal operating state which is enabled by acquisition of shelf life information. However, Brok discloses switching a dispensing device from an inactive state (device has reservoir which is unfilled and locked) to an active state (unlocked and ready for filling) using identification means of a product the identification means comprising data relating to the storage life (Pg. 10, lines 1-13, 20, Pg.11, Pg.19, lines 22-26), and Thomas teaches using identification means including shelf life information for verification purposes (‘281, Figs. 3, 4, [0073], [0074], [0054]). It would have been obvious to one of ordinary skill in the art to modify Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames such that method comprises switching between the standby state and the normal operating state which is enabled by acquisition of shelf life information in order to ensure only product of desired quality is filled into the reservoir. 
Claim 15 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in the recitation that the method comprises switching from the end delivery state to the standby state and that the switching from the end delivery state to the standby state is enabled by removal of the product containing tank from the machine for a time at least equal to a threshold value time that is predetermined to be suitable for washing the tank to indicate that the tank has been cleaned.
Ugolini teaches that it was known in the art to remove and clean the reservoir (mixture container 25 is completely removable from the machine to facilitate cleaning) of a dispensing machine (Abstract). It would have been obvious to remove and clean the reservoir/hopper of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames to minimize or eliminate contamination between different processes or over time.
Additionally, Piucci teaches that it was known in the art to determine cleaning times for adequate cleaning and activate cleaning sequences (col 12, line 56-65). 
Since Ames already suggests switching the machine into standby mode when the machine is not in use for a period of time (‘025, claim 1, step b.4) and the machine would not be in use while the reservoir is being cleaned, and Ugolini teaches removing a reservoir from the machine for cleaning and Piucci teaches it was known in the art to determine adequate times for cleaning, it would have been obvious to modify the method of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci to comprise switching from the end delivery state to the standby state, where the switching is enabled by removal of the product containing tank from the machine for a time at least equal to a threshold value time that is predetermined to be suitable for washing the tank to indicate that the tank has been cleaned. 
Regarding claim 26, claim 26 is rejected for the same reasons given above as for claim 15. Regarding the remaining limitations, Thomas teaches providing the machine with a member (code/tag reader) for acquiring information from the member for retention (‘281, Fig. 2-4), and acquiring such information in the machine to enable the machine to full functionality of the machine, and inhibiting the full functionality of the machine when the shelf life is bellowed a first threshold value (vending system is blocked is date is expired) (‘281, Fig. 4).
Regarding claim 29, claim 29 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that access to the inner of the product containing tank in the machine for product refilling operations is inhibited when at the reaching of the end of the shelf life lacks time lower than a preset value. However, Brok discloses that access to the inner of a product containing tank in a machine for product refilling operations is inhibited (reservoir is locked) when the product is suitable for use (Pg. 10, lines 1-15, Pg.11, lines 24-30, Fig. 12-1). Therefore it would have been obvious to modify the method of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci such that access to the inner of the product containing tank in the machine for product refilling operations is inhibited when at the reaching of the end of the shelf life lacks time lower than a preset value in order to prevent unauthorized opening of the reservoir and unauthorized addition or removal of liquids from the reservoir.
Regarding claim 31, claim 31 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that the method comprises issuing a warning signal from the machine if the value of a shelf life counter is below a second threshold value, however Wiemer discloses issuing a warning signal if the product in a dispenser needs to be replaced (‘183, [0079]), thus it would have been obvious to one of ordinary skill in the art to modify Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci such that the method comprises issuing a warning signal from the machine if the value of a shelf life counter is below a second threshold value, in order to alert user that the end of the shelf life is near and that the product will need to be replaced soon.
Claims 27, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Thomas US 2003/0006281 in view of Cunha US 6,990,391 in view of Wiemer US 2011/0062183 in view of Brok WO 2011/031144 in view of Ames US 4,551,025 in view of Ugolini US 4,900,158 in view of Piucci US 6,811,059 in view of Quine US 2003/0099157.
Regarding claim 27, claim 27 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that the method comprises displaying the value of the shelf life counter on the machine.
 Quine teaches that it was known in the art to provide a shelf life counter display (Fig 1).  It would have been obvious to incorporate this feature into the machine of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in order to provide counter information to users so that the users can also see the shelf-life on the counter display when making the product.  
Claim 27 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that the method comprises issuing a warning signal from the machine if the value of a shelf life counter is below a second threshold value, however Wiemer discloses issuing a warning signal if the product in a dispenser needs to be replaced (‘183, [0079]), thus it would have been obvious to one of ordinary skill in the art to modify Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci such that the method comprises issuing a warning signal from the machine if the value of a shelf life counter is below a second threshold value, in order to alert user that the end of the shelf life is near and that the product will need to be replaced soon.
Regarding the remaining limitation that the method comprises inactivating the shelf life counter during stand-by state, since Ames teaches inactivating components of the machine when the machine is not in use (‘025, col. 6, lines 19-27), it would be obvious to one of ordinary skill in the art to inactivate components of the machine of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci such as the shelf life counter, when the machine is not in use during stand by state and it is not necessary for the shelf life of the product to be tracked. 
Regarding claim 30, claim 30 is rejected for the same reasons given above for claim 27. 
Regarding claim 32, claim 32 is rejected for the same reasons given above as for claims 15 and 27. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Thomas US 2003/0006281 in view of Cunha US 6,990,391 in view of Wiemer US 2011/0062183 in view of Brok WO 2011/031144 in view of Ames US 4,551,025 in view of Ugolini US 4,900,158 in view of Piucci US 6,811,059 in view of Knepler US 2005/0015348.
Regarding claim 28, claim 28 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that the method comprises monitoring the identification information that is obtained and preventing multiple usage of the same identification 
Knepler teaches monitoring the identification information that is obtained and preventing multiple usage of the same identification is known in the art (abstract).  It would have been obvious to further incorporate this control technique in the method of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci for the purposes of preventing unauthorized reuse of the packets.
Claims 33-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Thomas US 2003/0006281 in view of Cunha US 6,990,391 in view of Wiemer US 2011/0062183 in view of Brok WO 2011/031144 in view of Ames US 4,551,025 in view of Ugolini US 4,900,158 in view of Piucci US 6,811,059 in view of Hood US 2011/0050431.
Regarding claim 33, claim 33 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in the recitation that the method comprises detecting a residue level of the product containing tank using a sensor.
Hood teaches a sensor for detecting residue on the inside of a beverage container ([0040]). It would have been obvious to modify the method of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci such that the method comprises detecting a residue level of the product containing tank using a sensor as suggested by Hood for purposes of determining if the reservoir is cleaned as well as for determining if product is filled into the reservoir.
Regarding claim 34, as disused above in claim 15, Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in view of Hood makes obvious the switching between the end delivery state and the standby state enabled by removal of the product containing tank from the machine for the time at least equal to a threshold value time. 
Claim 34 differs from Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in view of Hood in the recitation that the switching between the end delivery state and the standby state enabled by detecting the residue level in the product containing tank as below a threshold residue level predetermined to ensure the tank is safe for use. 
However, since Hood suggests detecting residues in a container and since Brok suggests monitoring the filling in a reservoir when the device has been used for a time to determine if new product can be filled or if a cleaning program must be run before a new (same or different) filling is added (‘144, Pg. 11, lines 24-30) and if the product in the reservoir is too low and need to be refilled (‘144, Fig. 12), it would have been obvious to one of ordinary skill in the art to modify the method of Thomas in view of Cunha in view of Wiemer in view of Brok in view of Ames in view of Uglioni in view of Piucci in view of Hood such that the switching between the end delivery state and the standby state is additionally enabled by detecting the residue level in the product containing tank as below a threshold residue level predetermined to ensure the tank is safe for use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 15 and 26-34 have been considered however Brok WO 2011/031144 has been brought to teach the newly required limitations regarding the feature of a lockable lid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792